Robinson, J.
(concurring). This is a personal injury case. Defendant appeals from a judgment for $1,284:. As a section hand in the employ of defendant, plaintiff was on a gasolene motor which ran into an open switch so he was thrown to the ground and severely injured. Some two months after the injury a settlement was made with defendant and he signed a release for $375, which he received and retained. It is claimed that in part consideration for the release the company contracted to retain the plaintiff in its services at some easy job, and then in six weeks discharged him without cause. If that be true, of course the plaintiff may recover damages for the discharge, and his right of action is not barred by a sharp clause in the release that the company made no promises of future employment. Plaintiff did not read, and he could not read, the release, and it does not bar him from recovering damages in case he was wrongfully discharged.
However, it is certain the plaintiff received $375, and for that sum and such promises, if any, as the company made to him, he knowingly signed the release of any claim for the injury, and he received and retained $375. Were he at liberty to do that and then to sue for damages in the same manner as if he had never made a contract of release, then no force or effect may be given to any such contract. For a settlement and release amounts to nothing if it has no validity, and the right to make a valid settlement is a valuable privilege. A bird in the hand is worth two or three in the bush. A dollar without a damage suit is worth several dollar’s at the end of the suit.
The release is a contract, and under the plain words of the statute the plaintiff was not at liberty to repudiate it without returning or 'offering to return the consideration. Were it otherwise, a party injured might accept any offer as a settlement and then bring suit for damages without any risk of losing the money received. Then no person of common sense would pay out good money for a settlement which *275would only put him at a sure and' certain disadvantage in a suit for damages. To every man the right to make a valid contract is of great value. The right should not he denied to the poor and illiterate by treating them as children and giving no force or effect to their contracts.
The questions arising in regard to the pleadings are of minor importance. If the $3 75 had been returned to and received by the company, the complaint might well have ignored the settlement. Otherwise the complaint should have stated the contract of release, and the grounds of rescission, and a proper offer to rescind and to return the purchase money, with payment of the same into court.
Judgment should be reversed and case dismissed.